A proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents revoking petitioner’s license to practice dentistry in the State of Hew York. Petitioner was convicted, after trial, in a Court of Special Sessions, Hew York City, of the unlawful practice of medicine. This conviction was for a misdemeanor, but nevertheless a crime, and it was discretionary with the Board of Regents as to whether his license should be revoked on account of such conviction (Education Law, § 1311; subd. 2, cl. [£]). In addition, there is evidence in the record to sustain the charge that-petitioner was guilty of unprofessional conduct by the unlawful practice of medicine. Determination confirmed, without costs. All concur.